Citation Nr: 1120776	
Decision Date: 05/27/11    Archive Date: 06/06/11

DOCKET NO.  01-05 438A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for asbestosis.


REPRESENTATION

Veteran represented by:	Sean Ravin, Esq.


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel



INTRODUCTION

The Veteran served in the Army Reserves and Army National Guard from April 1964 to September 1966.  He had active service from August 1964 to January 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2000 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which denied the benefits sought on appeal.

This case was previously remanded in August 2003, July 2004, and March 2005 for further evidentiary and procedural development.

In May 2006, the Board denied the claim of entitlement to service connection.
The Veteran subsequently appealed the May 2006 Board decision to the United States Court of Appeals for Veterans Claims (Court), which, in August 2008, set aside the Board's May 2006 decision with respect to the claim of entitlement to service connection for asbestosis.  The case was remanded to the Board.

In June 2009, the Board remanded the claim to the RO to schedule the Veteran for a VA examination.  The RO has complied with the remand directives.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran's separation documents reflect that he served on active duty from August 1964 to January 1965.  Service personnel records reflect that he was stationed at Fort Ord, Fort Leonard Wood, and at Camp Roberts. Environmental reports confirm findings of asbestosis at the installations at which the Veteran was stationed-in particular Fort Ord, Fort Hunter Liggett, and Fort Leonard Wood. It is noted that his military occupational specialty (MOS) was as a combat engineer (12B20). On the basis of these records, the RO conceded the Veteran was exposed to asbestos during his active service. 

However, the evidence also establishes that Veteran was exposed to asbestos in his civilian occupations as a boiler maker (from 1967 to 1969) and as a marine electrician (from 1974 to 1994).

The Veteran underwent a VA examination in March 2010.  The examiner opined that the Veteran is not likely to have a diagnosis of asbestosis.  However, the examiner continued to opine that 

"if the [Veteran] has asbestosis, it is subtle, mild, and radiologically and physiologically non-progressive over the 16 years since its original diagnosis.  It does seem likely that the [Veteran] was exposed to low levels of asbestos during both his military and post-military life. Of these exposures, those during military duty occurred over a much shorter interval (a few months) than those during his 20 years at Mare Island. Therefore, if the [Veteran] has asbestosis, the heavier cumulative exposure likely accrued during his early years at Mare Island, rather than during his duty with the National Guard."  

However, the record lacks evidence to support this opinion.  In the August 2006 Memorandum decision by the Court, the Court held that an undated medical opinion by L.Z., M.D., was not supported by the record when Dr. L.Z. opined about the Veteran's exposure to asbestos during his civilian employment.  Specifically, the Court held that claims file does not contain records from the asbestos monitoring program at the Mare Island Naval Shipyard and therefore, cannot assess the level of the Veteran's asbestos exposure in his civilian capacity.  Therefore, those records must be obtained prior to adjudicating this matter.  


Accordingly, the case is REMANDED for the following action:

1. The RO must request all records from the Mare Island Naval Shipyard regarding the Veteran's asbestos exposure as a marine electrician from 1974 to 1994.  

2. After a response is received, the Veteran's claims files then must then be forwarded to the VA physician who conducted the October 2010 VA examination.  If that examiner is not available, the RO shall afford the Veteran a new VA examination, to be conducted by a qualified examiner. The claims file and a copy of this remand, will be reviewed by the examiner, who must acknowledge receipt and review of these materials in any report generated.

3. After re-examining the claims folder, the examiner is requested to respond to the following inquiries:

a. In light of the evidence received regarding the Veteran's exposure to asbestos at Mare Island in his civilian capacity, if the Veteran currently has a diagnosis of asbestosis, is it due to his military service, or alternatively to his civilian employment?

b. The examiner must report the medical basis or bases for his or her opinion. If an opinion cannot be reached without resort to speculation, he or she should so state and further state what specific information is lacking as to providing a non- speculative opinion.

4. If any benefits sought remain denied, the Veteran and his representative should be issued an appropriate supplemental statement of the case, and afforded the opportunity to respond. The case should then be returned to the Board for further appellate review, if otherwise in order. 

5. Then, the RO shall readjudicate the Veteran's claim of entitlement to service connection for asbestosis. If the benefit is not granted, the Veteran and his attorney should be provided with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for future review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).










(CONTINUED ON THE NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


